265 F.2d 221
PHILLIPS PETROLEUM COMPANY et al., Appellants,v.Polycarp L. BROUSSARD, Appellee.
No. 17390.
United States Court of Appeals Fifth Circuit.
April 15, 1959.

Appeal from the United States District Court for the Western District of Louisiana; Edwin F. Hunter, Jr., Judge.
Charles F. Bailey, Lafayette, La., Martin J. Weil, Los Angeles, Cal., James N. Erwin, Jr., Houston, Tex., Bailey & Mouton, Lafayette, La., for appellants.
J. E. Kibbe, Abbeville, La., James J. Davidson, Jr., Lawrence E. Donohoe, Jr., and Davidson, Meaux, Onebane & Donohoe, Lafayette, La., for appellee.
Before RIVES, TUTTLE and CAMERON, Circuit Judges.
PER CURIAM.


1
Appellee Broussard, as plaintiff below, brought this action in a state court for the cancellation of an oil, gas and mineral lease as to part of the land covered thereby (29.526 acres). Appellants, Phillips Petroleum Company and others, defendants below, removed the case to the United States District Court which granted appellee's motion for a judgment on the pleadings. Appellants attack this judgment on four grounds, which are the identical grounds upon which they relied in the lower court.


2
The judge in the trial below, reciting that "both sides candidly concede that there is no factual dispute," wrote a careful and exhaustive opinion1 dealing with each of the legal propositions relied upon on this appeal. A reading of the record and briefs convinces us that the case was fully presented by the pleadings, that the language of the crucial "Pugh Clause" (160 F. Supp. 907) is clear and unambiguous, that the case was correctly decided and that the opinion of the trial judge accurately and adequately deals with all of the points relied upon here. For the reasons and upon the considerations set out in said opinion (and cf. Mattison v. Trotti, 5 Cir., 1959, 262 F.2d 339) the judgment is


3
Affirmed.



Notes:


1
 Broussard v. Phillips Petroleum Co., D.C.1958, 160 F. Supp. 905